ORDER

PER CURIAM.
R.S. (Mother) appeals the judgment terminating her parental rights of her son, C.M. Mother raises three points on appeal contending: (1) the trial court’s determination that termination was in C.M.’s best interest was against the weight of the evidence; (2) the finding of sexual abuse was not supported by substantial evidence; and (3) the court’s failure to dismiss the juvenile officer’s petition until a permanency hearing could be held pursuant to Section 210.270 RSMo 1998 (all further references herein shall be to RSMo 1998 unless otherwise indicated) was an error of law because alternative and available relative placements were not sufficiently explored prior to the commencement of termination proceedings. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).